NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-4, 8-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a self-sharpening diamond grinding wheel, comprising an abrasive block, wherein raw materials of the abrasive block comprise a metal binding agent, MoS2, SG abrasive, diamond and an additive, wherein the additive is made from raw materials in a mass percentage as follows: Bi2O3 25%-40%, B2O3 25%-40%, ZnO 5%-25%, SiO2 2%-10%, Al2O3 2%-10%, Na2CO3 1%-5%, Li2CO3 1%-5%, MgCO3 0%-5%, and CaF2 1%-5%, and the content of mass percentage of the additive in the raw materials of the abrasive block is 1%-10%, wherein the abrasive block is made from raw materials in a mass percentage as follows: Cu 25%45%, Sn 5%-20%, Co 20%-35%, Al 3%-10%, Fe 1%-5%, Cr 1%-3%, Ti 1%-3%, MoS2 1%-3%, SG abrasive 2%-6%, and diamond 5%-15%.
Applicant’s amendment filed on 7/26/2021 has overcome the 112 rejections presented in the Final Rejection mailed on 05/27/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.